UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2329


SALAMATOU ISSAKA MAIKIDO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 20, 2018                                          Decided: August 2, 2018


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Peter E. Torres, New York, New York, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Anthony C. Payne, Assistant Director, Lance L. Jolley, Trial Attorney,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Salamatou Issaka Maikido, a native and citizen of Niger, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s decision denying Maikido’s motion to reopen her removal

proceedings. We have reviewed the Board’s order, in conjunction with the administrative

record, and conclude that the Board did not abuse its discretion in ruling that the motion

was both number- and time-barred, see 8 C.F.R. § 1003.2(c)(2), or in agreeing that Maikido

failed to substantially comply with the requirements of In re Lozada, 19 I. & N. Dec. 637

(B.I.A. 1988). See Barry v. Gonzales, 445 F.3d 741, 745–47 (4th Cir. 2006). We therefore

deny the petition for review in part for the reasons stated by the Board. See In re Maikido

(B.I.A. Oct. 25, 2017).

       Maikido also challenges the agency’s refusal to exercise its authority to reopen her

proceedings sua sponte. We lack jurisdiction to review how the agency exercises its sua

sponte discretion. See Lawrence v. Lynch, 826 F.3d 198, 206–07 (4th Cir. 2016); Mosere

v. Mukasey, 552 F.3d 397, 398–99 (4th Cir. 2009). We therefore dismiss the petition for

review in part. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                           PETITION DENIED IN PART;
                                                                  DISMISSED IN PART




                                            2